Exhibit 10.15

 

CONFIDENTIAL SEPARATION Agreement and GENERAL Release

 

This Confidential Separation Agreement and General Release (“Agreement”) is made
and entered by and between Robert Censullo (the “Employee”) and Wireless Telecom
Group, Inc. and its subsidiaries (or the “Company”). Employee and the Company,
together, the “Parties”.

 

WHEREAS, the Company finds it necessary to terminate Employee’s at-will
employment; and

 

WHEREAS, the Company and Employee wish to confirm the terms of Employee’s
separation from employment and to settle, release and discharge, with prejudice,
any and all claims, causes of action or disputes Employee has or may have
against any of the Releasees (defined in Paragraph 4(a) below), including but
not limited to those arising or which may be arising out of his/her employment
with the Company and/or his/her separation from that employment;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged, the Company and Employee do hereby agree as
follows:

 

1. Separation from Employment. Employee’s at-will employment with the Company
ended on March 31, 2017 (his/her “Separation Date”). Employee understands that,
following his/her Separation Date, he/she will have no right to any salary or
employee benefits provided by the Company under any health benefit, stock
options, bonus, incentive compensation, profit sharing or other employee benefit
plans and the receipt of benefits hereunder will not extend his service date.
Similarly, Employee acknowledges that, as of the Separation Date, his duties and
obligations to the Company will be extinguished with the exception of his duties
and obligations to continue to protect the Company’s confidential and
proprietary information and those duties and obligations otherwise stated
herein.

 

2. Review and Revocation Periods; Effective Date. Employee understands that
he/she has a period of twenty-one (21) calendar days from his/her receipt of
this to consider the terms and conditions of this Agreement, except that if the
last day of this period falls on a Saturday, Sunday or holiday observed by the
Company, Employee shall have until the close of business on the next immediate
business day (the “Review Period”). Employee may accept this Agreement by fully
signing, notarizing and returning it to Joanne Calandra, Human Resources
Director, Wireless Telecom Group, Inc., 25 Eastmans Road, Parsippany, New Jersey
07054, by no later than 5:00 p.m. on the last day of his/her Review Period
(“Agreement and Release Return Date”). By signing this Agreement, Employee
expressly acknowledges and agrees that (a) he/she has had up to twenty-one (21)
calendar days to carefully read and fully consider the terms of this Agreement
and that he/she understands he/she can use as much of the Review Period or all
of the Review Period before signing the Agreement; (b) to the extent that he/she
signs the Agreement prior to the expiration of the Review Period, he/she is
voluntarily and knowingly waiving the balance of the Review Period; (c) he/she
has been advised in writing to discuss this Agreement with an attorney before
signing it and the time afforded him/her provided him/her a full and fair
opportunity to do so; (d) he/she has so consulted an attorney or knowingly
waived the right to do so before signing this Agreement; (e) he/she has
carefully read this Agreement and fully understands the terms and information
stated therein; (f) he/she is physically and emotionally competent and of sound
mind to execute this Agreement; and (g) he/she is knowingly and voluntarily
signing this Agreement of his/her own free will, act and deed. He/she warrants
that he/she has made such investigation of the facts pertaining to this
Agreement and all matters contained herein as he/she deems necessary, desirable
and appropriate, and agrees that the Release provided for herein shall remain in
all respects effective and enforceable and not subject to termination or
rescission by reason of any later discovery of new, different or additional
facts. Employee understands that he/she has an additional period of seven (7)
calendar days after he/she signs the Agreement to revoke his/her acceptance of
the Agreement, except that if the seventh (7th) calendar day after she signs the
Agreement falls on a Saturday, Sunday or legal holiday, he/she will have until
the close of business on the next immediate business day (the “Revocation
Period”). Employee agrees that this Agreement shall become fully effective and
enforceable the first calendar day following the expiration of the Revocation
Period, provided he/she does not first timely provide a notice of revocation to
the Company (the

 



“Effective Date”). Employee understands that if he/she does not sign this
Agreement and return it to the Company by the end of his/her Review Period, or
if he/she executes his/her right to revoke this Agreement, he/she will not be
entitled to receive the Severance Payment and other benefits described below in
Section 3, and the terms of the Agreement shall be deemed null and void.

 

3. Payment and Benefits to Employee in Exchange for Release. In exchange for an
in consideration of Employee’s promises as set forth in this Agreement, and
contingent upon the Company’s receipt of a signed and effective original and its
Effective Date, the Company agrees to provide Employee with the following
payment and other benefits on behalf of all Releasees:

 

(a) The Company will pay Employee, a total monthly gross amount of $13,333.34
and 00/100 Dollars, less all applicable income and employment taxes and other
required or elected withholdings, for a period of six (6) months, which amount
represents a payment equivalent to six, (6) months of the Employee’s base salary
in effect as of his/ her Separation Date (the “Severance Payment”). The
Severance Payments will be issued during the Severance Period beginning on the
next regularly scheduled payroll date from the Separation Date.

 

(b) To the extent Employee is eligible for and timely elects COBRA continuation
coverage in accordance with the Company’s COBRA healthcare continuation coverage
policies for group medical and dental coverage (but not any flexible spending
account) and continues to pay the premiums for such plans at the active monthly
rate applicable to the health coverage in effect for active employees (the
“Active Rate”), the Company will pay, on his/her behalf and for a one (1) month
period only, an amount equal to the portion of his/her COBRA healthcare
continuation coverage premium for such plans that exceeds the Active Rate based
upon the type of coverage Employee elected prior to his/her Separation Date,
subject to all applicable taxes (the “COBRA Subsidy”).

 

i. Employee understands that if he/she does not elect healthcare continuation
coverage pursuant to COBRA or chooses to reduce his/her coverage level pursuant
to COBRA, he/she will not receive the cash equivalent of the Company’s share of
the premium, or any difference in the Company’s share of the premium between
his/her election prior to termination and his/her COBRA election.

 

ii. Employee also understands that if he/she remains eligible for COBRA
healthcare continuation coverage after the month when the COBRA Subsidy is in
effect, he/she will be responsible to pay the full premiums with respect to such
coverage at the COBRA rate. He/she understands and agrees that the Company has
and will have no obligation to make any payments toward COBRA healthcare
continuation coverage for him/her and his/her eligible dependents beyond the one
(1) month COBRA Subsidy period and that the COBRA Subsidy will not extend the
period of his/her eligibility or the eligibility of his/her dependents for
healthcare continuation coverage under COBRA.

 

(c) Employee agrees that the Severance Payment and COBRA Subsidy constitutes
good and adequate consideration in exchange for his/ her promises and releases
herein and is in addition to anything of value to which he/she is presently
entitled by virtue of his/her employment with the Company and any of the
Releasees’ policies, practices, plans or prior understandings with his/her
regarding compensation, vacation, bonuses, severance, on-call time, paid time
off, commissions, incentive compensation stock options, offer letters, or any
other fringe benefit plan, program, policy or practice.

 

4. Receipt of All Prior Pay and Benefits Due; No Injuries. Employee agrees that
he/she has previously reported to the Company all of his/her hours worked and
that, as of the date he/she signs this Agreement, the Company does not owe her
any further compensation, remuneration, overtime payments, bonuses, incentives,
benefits, severance, commissions, or other employment payments of any kind
whatsoever other than those available under the Company’s policies in effect at
the time of this agreement as related to accrued, unused paid time off. Employee
also agrees that the Company and its current and former parents, subsidiaries,
and affiliates do not owe Employee any stock or stock options, that any stock
options Employee may have been granted by the Company that did not vest and are
terminated, and that Employee is not entitled to any stock, stock options, or
compensation of any kind pursuant to any stock option plan of the Company.
Employee should refer to their Incentive Stock Option Agreement for specific
instructions and details

2



regarding “vested” Incentive Stock Options. Finally, Employee warrants that
he/she has not suffered any work-related injuries, has not contracted any known
occupational diseases, and has been provided all family, medical and other
benefits to which he/she was ever entitled.

 

5. Release of Claims and Covenant Not to Sue.

 

(a) In exchange for the Company providing Employee with the payment and benefits
described above, Employee, on his/her own behalf and on behalf his/her heirs,
executors, personal representatives, administrators and assigns (hereinafter
collectively referred to as the “Releasers”), forever releases and discharges
the Company and all of its parent corporations, subsidiaries, divisions,
affiliated entities, predecessors, successors and assigns (including Wireless
Telecom Group, Inc. and Noise Com), all of its and their employee benefit and/or
pension plans or funds, and all of its and their past and present officers,
directors, stockholders, agents, trustees, administrators, employees, managers,
attorneys, insurers, reinsurers, contractors and assigns (whether acting as
agents for such entities or in their individual capacities) (hereinafter
collectively referred to as “Releasees”), from any and all claims, demands,
causes of action, fees and liabilities of any kind whatsoever (based upon any
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local or otherwise), whether known or unknown, which Employee ever had,
now has, or may have against Releasees by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence or other matter up to and
including the Effective Date of this Agreement.

 

(i) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Releasees from any and all waivable claims arising out
of or alleged to be arising out of and in any way concerning Employee’s
employment with the Company, the terms, conditions, and privileges of that
employment, the termination of that employment and/or any and all violations
and/or alleged violations of any federal, state and local fair employment
practices or other laws by any of the Releasees for any reason and under any
legal theory including but not limited to the Age Discrimination in Employment
Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), Title VII of
the Civil Rights Act of 1964 (“Title VII”), the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), the Occupational Safety and Health Act (“OSHA”),the
Americans with Disabilities Act (“ADA”), the Employee Retirement Income Security
of 1974, (“ERISA”), the National Labor Relations Act (“NLRA”), the Labor
Management Relations Act (“LMRA”), the Fair Labor Standards Act (“FLSA”), the
Family and Medical Leave Act (“FMLA”) the Uniformed Services Employment and
Reemployment Act (“USERRA”), the Fair Credit Reporting Act (“FCRA”), the
Occupational Safety and Health Act (“OSHA”), the Equal Pay Act of 1963 (the
“EPA”), the Lilly Ledbetter Fair Pay Act, the Civil Rights Act of 1991, the New
Jersey Law Against Discrimination (“NJLAD”), the New Jersey Conscientious
Employee Protection Act (“CEPA”), the New Jersey Fair Credit Reporting Act
(“NJFCRA”), the New Jersey Wage and Hour Law, the New Jersey Workers’
Compensation Act, the New Jersey Temporary Disability Benefits and Family Leave
Insurance Law, the New Jersey Discrimination in Wages Law, the New Jersey
Millville Dallas Airmotive Plant Job Loss Notification Act, and the New Jersey
Civil Rights Act, all as amended,

 

(ii) Employee also forever waives and releases all claims, whether accrued or
unaccrued, real or perceived, liquidated or contingent, or known or unknown, for
breach of implied or express contract, breach of promise, breach of the covenant
of good faith and fair dealing, fraud, misrepresentation, negligence, estoppel,
defamation, intentional infliction of emotional distress, violation of public
policy, wrongful, retaliatory or constructive discharge, or any other claim or
tort arising under any federal, state or local law, statute, rule, regulation,
ordinance, judicial decision and/or the United States or New Jersey
constitutions, including any and all claims arising out of the terms and
conditions of Employee’s employment the termination of such employment, the
benefits and attributes of that employment, any of the events relating directly
or indirectly to or surrounding that termination, and all claims for attorneys’
fees, costs, disbursements and/or the like.

 

(b) Employee represents and warrants that: (i) he/she is the lawful owner of all
claims released through this Agreement; (ii) he/she has the beneficial interest
in the payment and benefits that he/she will receive under this Agreement; (iii)
he/she has not assigned, and will not assign, any interest in any claim

3



released through this Agreement; (iv) he/she has not filed, and is not and has
not been subject to, a voluntary or involuntary bankruptcy petition in the past
three (3) years; (v) he/she is not a debtor in any pending bankruptcy case; (vi)
no receiver, bankruptcy trustee or other third party may assert a right to any
claim released through this Agreement or the payment tendered or to be tendered
under this Agreement. Employee agrees that the foregoing representations and
warranties shall survive the execution, performance and consummation or
termination of this Agreement. He/she also agrees that he/she will fully
indemnify and hold the Releasees harmless to the extent any of the foregoing
representations and warranties is or becomes untrue for any claims or damages,
including attorneys’ fees, fines, costs, liquidated damages and punitive
damages, asserted or awarded against any of the Releasees and, should it be
determined that any bankruptcy trustee or other third party has a right to any
payment made to him/her under this Agreement, he/she immediately will return to
the Company an amount equivalent to the full value of the Severance Payment.

 

(c) Employee warrants that he/she has not filed or initiated any complaint,
charge, arbitration demand, grievance and/or administrative action against any
of the Releasees in any federal, state or local court, in any administrative
agency, or with any arbitration panel. He/she further agrees not to file any
claim or lawsuit against any of the Releasees in any federal, state or local
court concerning any claim, demand or cause of action released through this
Agreement and not specifically excluded in Section 6 below. Should Employee file
a lawsuit or commence an arbitration proceeding against the Releasees with any
court or arbitration panel regarding any claim that is waived above and not
excluded in Section 6 below, he/she agrees that he/she will be responsible to
pay the legal fees and costs incurred by the Releasees in defending such suit
and the nothing shall limit the Releasees’ rights to obtain restitution,
repayment, recoupment or set off of any monies paid to Employee under this
Agreement.

 

6. Exclusions from Release of Claims and Covenant Not to Sue. Employee
understands that his/her release set forth in Section 5 and its subparagraphs
above: (a) does not limit his/her right to bring any action to enforce the terms
of this Agreement; (b) does not waive his/her right to purchase or continue to
purchase continuation health benefits coverage to the extent he/she and his/her
eligible dependents are eligible for such coverage under law; (c) does not
prohibit him/her from filing, cooperating with or participating in any
proceeding with the Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”), or any similar federal, state or local
board or agency, although he/she does waive his/her right to recover any
payments or other relief that any such board or agency may pursue or obtain on
his/her behalf; (d) does not waive his/her vested rights in any 401(k) plan; and
(e) does not prohibit him/her from filing any claim with the New Jersey
Department of Labor &Workforce Development for unemployment compensation
benefits or from collecting any award of unemployment compensation benefits
granted to him/her.

 

7. Continuing Protection of Confidential Information; Non-Disparagement; and
Return of Company Property.

 

(a) Employee warrants that he/she has not used or disclosed any confidential or
proprietary information belonging to the Company, except as permitted in
connection with his/her performance of his/her job duties during his/her
employment. Employee also agrees that he/she has not and will not, at any time,
engage in any conduct that is injurious to Releasees’ reputation or interest,
including but not limited to (a) divulging, communicating, or in any way making
use of confidential or proprietary information acquired in the performance of
his/ her employment duties with the Company for himself or any third party; and
(b) publicly disparaging (or including or encouraging others to publicly
disparage) any of the Releasees. Employee warrants that, as of the date he/she
signs this Agreement, he/she has returned to the Company all confidential and
proprietary information and other property in his/her possession (including but
not limited to identification badges, keys, keyfobs, access cards, computers and
equipment, personal digital assistance, cellular telephones, documents, pricing,
customer and supplier lists, personnel information, product information,
electronic passwords, memoranda, marketing and sales information and/or files in
whatever form, including any electronic data format, and that he/she has
retained no copies of any such information. Employee further represents that
he/she has reconciled to the Company’s satisfaction any outstanding amounts due
to the Company on account of charges incurred by him/her prior to his/ her
Separation Date.

 

(b) Employee agrees that, to the extent he transferred any Confidential
Information and/or other

4



business information belonging to the Company and/or any of the Releasees any
personal computer equipment, personal electronic storage devices, or any cloud
or other file sharing service to which he/she has access, he/she has properly
disposed of such materials after returning a complete, true copy of the same to
the Company and has also fully deleted and otherwise appropriately removed all
electronic copies of the same from his/her personal computer equipment, other
electronic devices and any cloud or other file sharing services to which he/she
has access in a manner reasonably performed to effectively prevent the
disclosure of any sensitive personal data and/or other Confidential Information
and/or other business information belonging to the Company.

 

8. Cooperation; Response to Subpoenas.

 

(a) Employee will cooperate with the Company and all other Releasees and
its/their counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter in which Employee was involved
or of which Employee has knowledge. Employee agrees that such cooperation shall
not, in any way, be construed as compensatory time and that he/she shall not be
entitled to payment for the time spent in connection with the same; however,
he/she will be reimbursed for all associated reasonable and necessary travel and
parking expenses

 

(b) Employee agrees that in the event he/she is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to
Employee’s employment with the Company or any other Releasees, he/she will
immediately give notice of such request to the unless otherwise prohibited by
law and will make no disclosure until the Company has had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure.

 

9. Confidentiality. Employee agrees the terms and conditions of this Agreement
are and shall be deemed to be confidential, and shall not be disclosed by
Employee to any person or entity without the Company’s prior written consent,
except to the extent otherwise required or permitted by law. Notwithstanding the
foregoing, Employee may disclose the terms of this Agreement to his accountants,
attorneys, spouse or legal domestic partner (Employee’s “Confidants”), provided
that the Confidants first agree to maintain the confidentiality of this
Agreement. Employee further represents that he/she has not disclosed the terms
and conditions of this Agreement to anyone other than his/ her Confidants.

 

10. No Admission of Liability. Employee understands that the making of this
Agreement is not intended and shall not, in any way, be construed, as an
admission that Releasees have violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract, or
committed any wrong whatsoever against the Employee. Employee understands that,
to the contrary, the Company maintains that all of the Releasees have treated
him/her in a fair, lawful, non-discriminatory and non-retaliatory manner. The
Parties agree that this Agreement may only be used as evidence in a subsequent
proceeding in which any of the Parties allege a breach of this Agreement.

 

11. Binding Nature. This Agreement is binding upon, and shall inure to the
benefit of, the Parties and their respective heirs, executors, administrators,
successors and assigns.

 

12. Governing Law and Venue. This Agreement shall in all respects be
interpreted, enforced and governed under the laws of the State of New Jersey,
exclusive of any choice of law rules. Any dispute regarding this Agreement shall
be brought in, and the Parties consent to the personal jurisdiction of, the
state and federal courts of the State of New Jersey (to the extent that subject
matter jurisdiction exists).

 

13. Severability. The Parties agree that the terms of this Agreement are
severable. If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect. However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement; however, if the
release within Section 5 of this Agreement is deemed illegal, void or
unenforceable by a court of competent jurisdiction, Employee agrees either to
return promptly to the Company the value of the Severance Payment and other
benefits provided to his/her under this Agreement or to execute a release,
waiver

5



and/or covenant that is legal and enforceable. Further, if Employee seeks to
challenge the validity of or otherwise vitiate this Agreement or any other
provision thereof (including, without limitation, the terms of Section 5),
Employee shall, as a precondition, be required to repay to the Company the value
of the Severance Payment and other benefits provided to his/her under this
Agreement. Finally any breach of the terms of Sections 5, 7, 8 or 9 shall
constitute a material breach of this Agreement as to which the Company may seek
appropriate relief (including but not limited to repayment of the value of the
benefits to her under this Agreement) in a court of competent jurisdiction.

 

14. No Reliance Upon Verbal Representations; Entire Agreement; Amendments. This
Agreement constitutes the complete understanding between the Parties with
respect to its subject matter and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between the Parties
concerning its subject matter, except any confidentiality, non-disclosure, or
other form of restrictive covenants agreement Employee may have entered at any
time with the Company, which agreements Employee acknowledges and agrees shall
remain in full force and effect. Employee agrees that no promises or inducements
have been made to her to cause her to sign this Agreement other than those
expressly provided for in this Agreement. Employee also understands and agrees
that no other promises or agreements, and no amendments to this Agreement, shall
be binding unless in writing and signed by the Parties to be bound thereby after
the date that the Employee returns this Agreement, duly executed and
acknowledged.

 

IN WITNESS WHEREOF, intending to be forever legally bound hereby, the Parties
have executed this Agreement on the dates set forth below:

 

Wireless telecom group, inc. (d/b/a noise com)

 

By: /s/ Joanne Calandra Date: February 10, 2017   Joanne Calandra     Human
Resources Director        

By: /s/ Robert Censullo Date: February 10, 2017   Robert Censullo  

 

ACKNOWLEDGMENT

 

STATE OF New Jersey )   :ss COUNTY OF Morris )

 

On this 10th day of February 2017 before me personally came Robert Censullo
known and identified to me known to be the person described herein, who executed
the foregoing Confidential Separation Agreement and General Release, duly
acknowledging to me that he signed the same on his own free will, act and deed
for the uses and purposes therein mentioned.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal at Parsippany, New
Jersey on the day and year aforesaid.

 

  /s/Rosalie Nystrand     Rosalie Nystrand     Notary Public  

6